DETAILED ACTION    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see applicant remarks, filed 06/17/2021, with respect to the rejection(s) of claim(s) 1, 3-17, 19-32 under 103 have been fully considered and are not persuasive.  
With regards to applicant argument “the Office Action has not shown that Chen discloses "receiving, from the base station, a reference signal count indication, indicating a number of reference signals to be communicated in the TTI," as recited in amended independent claim 1. Because the Office Action has not shown that Chen describes the above-recited claim feature”. Examiner respectfully disagree with the applicant, Chen para. 112-114, and 121, disclose the uplink resource grant (e.g., uplink resource grant 1280) including the indicator of whether to transmit the DM-RS (reference signal) for an uplink control or data channel. Futhermore, the grant may include an explicit indication an indication of number of TTis following the TTI over which the resource grant is received), etc., to use for transmitting the DM-RS, wherein the one or more parameters for transmitting the DM-RS may include one or more 
Thus examiner maintain previous rejection 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-17, 19-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 20160095105 herein after Chen in view of Patel et al. US 20170134236 herein after Patel and in further view of Hoshino et al. US 20110317581 herein after Hoshino.
Regarding claim 1, Chen disclose a method for wireless communication, comprising: receiving, from a base station, a resource grant for a data communication within a transmission time interval (TTI) (see para. 82, 83, 89, eNB may communicate uplink resource grants to the UE 1202, which can indicate resources over which the UE 1202 can transmit ULL and/or LTE communications to the eNB (e.g., along with related control data, reference signals, etc.), as described herein, para. 89, the resource grant can correspond to a ULL resource grant, which can be defined according to a ULL frame structure( s) corresponding to a TTI that has a duration that is less than a duration of a legacy wireless communication technology (e.g., a symbol duration, two or more symbols duration, slot duration, etc. of an LTE subframe); receiving, from the base station, an indication comprising both a control signal configuration (see para. 91, 93, 95, a new data indicator (NDI) to indicate whether the UE is to retransmit a previous communication or a new communication, a HARQ process identity to indicate a HARQ process to which the NDI relates, a delta MCS to indicate a change in the MCS from the MCS signaled in the first stage resource grant, an RS cyclic shift indicating a cyclic shift to apply to resource blocks over granted resources when transmitting an RS, a ULL RS triggering indicator (e.g., one or more conditions or related parameters for triggering RS transmission as prepared by RS triggering component), receiving, from the base station, a reference signal count indication, indicating a number of reference signals to be communicated in the TTI (see para. 112-114, 121, the uplink resource grant (e.g., uplink resource grant 1280) including the indicator of whether to transmit the DM-RS (reference signal) for an uplink control or data channel. Futhermore, the grant may include an explicit indication an indication of number of TTis following the TTI over which the resource grant is received), etc., to use for transmitting the DM-RS, wherein the one or more parameters for transmitting the DM-RS may include one or more periodicity parameters for periodic transmission of the DM-RS, a bandwidth for transmitting the DM-RS, one or more frequency locations over which to transmit the DM-RS in configured TTis ( e.g., symbols), a hopping pattern to use in transmitting the DM-RS in different frequency locations over a number of configured TTis), and identifying, a plurality (see para. 93, TTI determining component can determine the TTI for the uplink transmission based at least in part on a configuration received from the eNB, information in the resource grant received from the eNB (e.g., an indication of granted resources in a second stage resource grant), and/or the like). Chen disclose all the subject matter but fail to explicitly mention and an end symbol index associated with the resource grant. However, Patel from a similar field of endeavor disclose and an end symbol index associated with the resource grant (see para. 69, 106, 117, the bandwidth may include a portion of frequency in a first and last RB (or RB group) over symbols indicated by the start indicator and ending at a known ending period of time (e.g., the last symbol in the subframe, after a number of symbols or RBs, etc.)). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Patel’s providing channels in low latency LTE scheme into Chen’s ultra-low latency LTE control scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to increases bandwidth and lower latency in communications (see para. 5). Chen and Patel disclose all the subject matter but fail to explicitly mention selecting a reference signal configuration for the TTI from a set of reference signal configurations based at least in part on the received indication comprising the end symbol index and the reference signal count indication. However, Hoshino from a similar field of endeavor disclose selecting a reference signal configuration for the TTI from a set of reference (see abstract, and para. 22; As resources for a reference signal CSI-RS for LTE-A, last half symbols in a time direction of a resource unit RB/Sub-frame defined in a frequency-time domain are used, and the CSI-RS is allocated in a position up to the last two symbols or in the last symbol, or the like, of a particular RB/Sub-frame and transmitted when a reference signal 4RS for LTE is transmitted to a reception apparatus in addition to transmitting CSI-RS for LTE-A. The reception apparatus receives CSI-RS allocated in the last half symbol of RB/Sub-frame on the basis of CSI-RS allocation information, measures channel quality such as CQI, PMI or M by using this CSI-RS). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Hoshino’s usage of reference signal in the last symbol scheme into Chen and Patel ultra-low latency LTE control scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to prevent deterioration of throughput and minimize resources that affect reception apparatus (see abstract). 
Regarding claim 3, Chen disclose all the subject matter but fail to explicitly mention further comprising: identifying the end symbol index as associated with a last data symbol for transmission on a data channel in the TTI. However, Patel from a similar field of endeavor disclose further comprising: identifying the end symbol index as associated with a last data symbol for transmission on a data channel in the TTI (see para. 102, the eNB may optionally indicate DM-RS position information to the UE and additional UEs for transmitting DM-RS over a common symbol).
Regarding claim 4, Chen disclose all the subject matter but fail to explicitly mention wherein identifying the plurality of symbol positions in the TTI in which reference signals are to be communicated further comprises: receiving, from the base station, an additional indication of a last symbol position of the plurality of positions in the TTI in which reference signals are to be communicated, the additional indication being relative to the end symbol index, and identifying the last symbol position based at least in part on the additional indication. However, Patel from a similar field of endeavor disclose wherein identifying the plurality of symbol positions in the TTI in which reference signals are to be communicated further comprises: receiving, from the base station, an additional indication of a last symbol position of the plurality of positions in the TTI in which reference signals are to be communicated, the additional indication being relative to the end symbol index, and identifying the last symbol position based at least in part on the additional indication (see para. 102, the eNB may optionally indicate DM-RS position information to the UE and additional UEs for transmitting DM-RS over a common symbol; indicate the DM-RS position information to the UE (e.g., UE 802) and additional UEs for transmitting DM-RS over a common symbol (e.g., period of time 526 in FIG. 5). For example, resource grant generating component 820 may indicate the common symbol and/or a corresponding portion of frequency for transmitting the DM-RS (e.g., an RB or RB group in the symbol) to the UE(s) in a resource grant or separate communication. For example, referring to FIG. 5, the common symbol may include the period of time 526, and the resource grant 880 may include an index of the symbol within the subframe or other indicator). Thus it would have been obvious to one ordinary skill in the art before (see para. 5).
Regarding claim 5, Chen disclose all the subject matter but fail to explicitly mention wherein the additional indication indicates whether the last symbol position is before or after the end symbol index. However, Patel from a similar field of endeavor disclose wherein the additional indication indicates whether the last symbol position is before or after the end symbol index (see para. 71, moreover, in this example, a portion of the periods of time for allocating uplink communications (e.g., a portion of symbols, such as the last two symbols) can also include multiple uplink control channel resource allocations in portions of frequency 710 and 720 of the portion of the periods of time. In this example, the portions of frequency 710 and 720 within the portions of the periods of time for allocating uplink control channels can include first and last frequency portions of the portions of periods of time ( e.g., first and last numbers of RBs in a first and last RB group in the portion of symbols)). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Patel’s providing channels in low latency LTE scheme into Chen’s ultra-low latency LTE control scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to increases bandwidth and lower latency in communications (see para. 5).
Regarding claim 6, Chen disclose all the subject matter but fail to explicitly mention wherein the additional indication comprises at least one bit in a downlink control indicator (DCI). However, Patel from a similar field of endeavor disclose wherein the additional indication comprises at least one bit in a downlink control indicator (DCI) (see para. 91, in a specific example, the second stage resource grant can be 10 bits including a bit differentiating whether the grant is for downlink or uplink that is 1 bit, the new data indicator NDI as 1 bit, the delta MCS as 1 bit, the RS cyclic shift (which may be a demodulation RS (DM-RS) cyclic shift) of 1 bit (e.g., to indicate whether to implement cyclic shifting of the DM-RS between symbols O and 6 for rank 1 communications, or between symbols 0/6 and 3/9 for rank 2 communications), the uRS triggering indication of 1 bit, the aperiodic CS trigger of 1 bit)
Regarding claim 7, Chen disclose wherein the additional indication comprises a field in a radio resource control (RRC) signal (see para. 114, 115, the one or more parameters to the UE, such as in an RRC or other configuration, RS triggering component 1224 can signal the one or more parameters within the RRC to the UE 1202 in the multiple-stage resource grant, and/or the like. In any case, RS trigger receiving component can determine the one or more parameters based on receiving the configuration, in one example. The one or more parameters for transmitting the DM-RS may include one or more periodicity parameters for periodic transmission of the DM-RS, a bandwidth for transmitting the DM-RS, one or more frequency locations over which to transmit the DM-RS in configured TTis ( e.g., symbols), a number of configured TTis, a number of antenna ports to use in transmitting the DM-RS, a comb level (e.g., as defined for legacy SRS symbol) to use in transmitting the DM-RS, etc. All having fields within the RRC wherein thy are reported)
Regarding claim 8, Chen disclose further comprising: determining that one or more resource elements of one or more of the plurality of symbol positions are available for data communications (see para. 54, the available resource element blocks for the UL may be partitioned into a data section and a control section. The control section may be formed at the two edges of the system bandwidth and may have a configurable size. The resource element blocks in the control section may be assigned to UEs for transmission of control information); and multiplexing, in the frequency domain, the data communication and a reference signal communicated in the one or more of the plurality of symbol positions (see para. 62, Each stream is then mapped to an OFDM subcarrier, multiplexed with a reference signal (e.g., pilot) in the time and/or frequency domain, and then combined together using an Inverse Fast Fourier Transform (IFFT) to produce a physical channel carrying a time domain OFDM symbol stream. The OFDM stream is spatially precoded to produce multiple spatial streams) 
Regarding claim 9, Chen disclose further comprising: determining that no resource elements of a symbol position of the plurality of symbol positions are available for the data communication; and communicating, based at least in part on the determining, a reference signal in the symbol position of the plurality of symbol positions (see para. 115, 73, periodic uRS can be used for uPUCCH and/or uPUSCH demodulation when aperiodic uRS is not available, or in combination with aperiodic uRS when it is available. Periodic uRS may also be used to assist in uplink subband based scheduling especially when uRS is enabled with frequency hopping in different transmission)
Regarding claim 10, Chen disclose further comprising: receiving, from the base station, an additional indication of a last symbol position of the plurality of positions in the TTI in which reference signals are to be communicated, the additional indication being relative to the end symbol index (see para. 93, the TTI can be a symbol duration, multiple symbols duration, slot duration, etc., where an LTE subframe comprises 12 or 14 symbols depending on CP. TTI determining component 1212 can determine the TTI for the uplink transmission based at least in part on a configuration received from the eNB 1204, information in the resource grant received from the eNB 1204 ( e.g., an indication of granted resources in a second stage resource grant), and/or the like) wherein the additional indication has priority over the reference signal count indication if a conflict exists between the number of reference signals to be communicated in the TTI and the plurality of symbol positions (see para. 99, Communication prioritizing component 1216 may prioritize the communications (e.g., the ULL communications) over the other communications (e.g., LTE communications) in the TTL For example, one or more uplink resource grants received from the eNB 1204 may result in communications (e.g., ULL communications) and other communications ( e.g., LTE communications) being scheduled in similar resources (e.g., where the TTis overlap), which is referred to herein as a collision or colliding resources. For example, ULL communications may be scheduled in a symbol TTI where the symbol is within a subframe TTI over which other communications are scheduled). 
Regarding claim 11, Chen disclose wherein the reference signal count indication is received in a radio resource control (RRC) signal (see para. 101, For example, where the other communications correspond to higher layer signaling (e.g., RRC signaling, such as signaling related to the RRC connection with eNB) and the additional indication is received in a downlink control indicator (DCI) signaling (see para. 118, receiving the uplink resource grant ( e.g., in a downlink control indicator (DCI)) based on the one or more parameters received from the eNB). 
Regarding claim 19, the rejection is the same as claim 3.
Regarding claim 21, the rejection is the same as claim 5.
Regarding claim 24, the rejection is the same as claim 8.
Regarding claim 25, the rejection is the same as claim 9.
Regarding claim 27, the rejection is the same as claim 11.
Regarding claim 13, the rejection is the same as claim 29.
 Regarding claim 13, 20 and 29, the rejection is the same as claim 4.
Regarding claim 16, 26 and 32, the rejection is the same as claim 10.
Regarding claims 14, 22 and 30 the rejection is the same as claim 6.
Regarding claims 15, 23 and 31 the rejection is the same as claim 7.
  Regarding claim 12, 17 and 28 the rejection is the same as claim 1. 
Regarding claim 17, and 28, Chen further disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the (see para. 9, the user equipment includes a transceiver, at least one processor communicatively coupled with the transceiver via a bus for communicating in the wireless network, and a memory communicatively coupled with the at least one processor and/or the transceiver via the bus).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463